                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    OMARI NAEEM BEY,                                     Case No. 2:19-CV-221 JCM (VCF)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     STATE OF NEVADA, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Quality Medical Imaging of Nevada LLC.’s
               14     (“Quality”) motion to dismiss. (ECF No. 23). Plaintiff Omari Naeem Bey (“plaintiff”) filed a
               15     response (ECF No. 26), to which Quality replied (ECF No. 29).
               16            Also before the court is State of Nevada ex rel. Nevada Department of Corrections,
               17     Director Greg Cox, Warden Dwight Neven, Correctional Officer Franco’s (“state defendants”)
               18     motion to dismiss. (ECF No. 25). Plaintiff filed a response (ECF No. 30), to which state
               19     defendants replied (ECF No. 31).
               20     I.     Background
               21            As relevant here, on February 5, 2019, plaintiff brought this action, alleging (1) a
               22     violation of his Eighth Amendment rights, (2) Monell liability, (3) sexual molestation as the tort
               23     of assault, (4) sexual molestation as the tort of battery, (5) sexual molestation as the tort of
               24     intentional infliction of emotional distress, (6) battery, during his incarceration at High Desert
               25     State Prison.
               26            After multiple attempts, plaintiff served Quality on May 7, 2019. Plaintiffs attempted to
               27     serve state defendants through certified mail, which receipt was acknowledged on April 16,
               28     2019. Plaintiff has not otherwise attempted service on state defendants. Now, both Quality and

James C. Mahan
U.S. District Judge
                1     state defendants move to dismiss plaintiff’s complaint for failure to comply with Federal Rule of
                2     Civil Procedure 4(m).
                3     II.    Legal Standard
                4            Rule 4(m) provides the deadline for service as follows:
                5                    “If a defendant is not served within 90 days after the complaint is
                                     filed, the court – on motion or on its own after notice to the
                6                    plaintiff–must dismiss the action without prejudice against that
                                     defendant or order that service be made within a specified time.
                7                    But if the plaintiff shows good cause for the failure, the court must
                                     extend the time for service for an appropriate period.”
                8
                9            Federal Rule of Civil Procedure 12(b)(5) allows a party to file a motion to dismiss based
              10      on a violation of 4(m). Courts have broad “discretion to extend time for service under Rule
              11      4(m),” Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007), and may extend time for service
              12      even after the Rule 4(m) deadline has expired, Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9th
              13      Cir. 2003). In addition, the Federal Rules of Civil Procedure “should be construed, administered,
              14      and employed by the court and the parties to secure the just, speedy, and inexpensive
              15      determination of every action and proceeding.” Fed. R. Civ. P. 1.
              16      III.   Discussion
              17             Pending before the court is Quality’s and state defendant’s motion to dismiss the
              18      plaintiff’s complaint for failure to comply with Rule 4(m). Quality asserts that the complaint
              19      must be dismissed because the plaintiff missed his service deadline without good cause. State
              20      defendants assert the complaint should be dismissed because plaintiff missed the service deadline
              21      by serving the government through mail in violation of federal and Nevada rules. The court will
              22      address each motion in turn.
              23             A. Quality’s motion to dismiss
              24             Both parties agree that the Rule 4(m) deadline for plaintiff to properly serve Quality was
              25      May 6, 2019. Both parties also agree that plaintiff missed this deadline by serving Quality on
              26      May 7, 2019. Thus, the only question before the court is whether plaintiff missing this deadline
              27      is excusable under the law.
              28

James C. Mahan
U.S. District Judge                                                  -2-
                1            The Ninth Circuit has explained that Rule 4(m) “provides two avenues for relief” for
                2     parties who miss their service deadline. Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir.
                3     2009). The first avenue is mandatory: upon a showing of good cause, a district court must
                4     extend the time for service. Id. The second avenue is discretionary: if the plaintiff fails to
                5     establish good cause, a district court may nevertheless extend the time for service so long as the
                6     plaintiff demonstrates at least excusable neglect. Id.
                7            As an initial matter, the court is not convinced regarding the plaintiff’s good cause
                8     argument. The court must decide whether plaintiff’s failure to comply with the deadline was a
                9     result of excusable neglect. Excusable neglect “encompass[es] situations in which the failure to
              10      comply with a filing deadline is attributable to negligence” and includes “omissions caused by
              11      carelessness.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 394, (1993). The
              12      determination of whether neglect is excusable “is at bottom an equitable one, taking account of
              13      all relevant circumstances surrounding the party's omission.” Id. at 395.
              14             When making extension decisions under Rule 4(m) a district court may consider factors
              15      “like a statute of limitations bar, prejudice to the defendant, actual notice of a lawsuit, and
              16      eventual service.” Efaw, 473 F.3d at 1041 (quoting Troxell v. Fedders of N. Am., Inc., 160 F.3d
              17      381, 383 (7th Cir. 1998)).
              18             Here, all four factors identified above weigh in favor of retroactive extension of time for
              19      service. See Uniloc 2017 LLC v. Box, Inc., No. 18-cv-07038-JST, 2019 WL 1571880, at *1
              20      (N.D. Cal. 2019). Plaintiff argues the statute limitations period for these claims lapsed soon after
              21      the complaint was filed, so any dismissal of this action would function as a dismissal with
              22      prejudice 1.   Additionally, the court does not find allowing the plaintiff an extra day for
              23      accomplishing service prejudices Quality. Quality failed to argue how this one-day period
              24
              25
              26             1
                                The court recognizes that plaintiff’s 42 U.S.C. § 1983 claims, assault and battery
                      claims, and intentional infliction of emotional distress claim are all subject to a two-year statute
              27      of limitation. See Nev. Rev. Stat. § 11.190(4)(e); Perez v. Seevers, F.2d 425 (9th. Cir. 1989).
                      The underlying conduct occurred on April 27, 2017. Thus, two years would run on April 27,
              28      2019. Plaintiff brought this action on February 5, 2019. Thus, if plaintiff’s claims were
                      dismissed, they would be time-barred.
James C. Mahan
U.S. District Judge                                                   -3-
                1     impacted the case or prejudiced it. Lastly, plaintiff served defendant on May 7, 2019, which
                2     gave defendant Quality actual—albeit late—notice of the lawsuit.
                3            “The just, speedy and efficient disposition of plaintiffs’ claim on its merits is better
                4     served by ignoring a day’s dilatoriness in accomplishing service than requiring plaintiffs to re-
                5     commence their suit.” Tyson v. City of Sunnyvale, 159 F.R.D. 528 (N.D. Cal. 1995). See Fed. R.
                6     Civ. P. 1. Thus, defendant Quality’s motion to dismiss is denied, and this court grants plaintiff a
                7     retroactive, single-day extension of the service deadline to May 7, 2019, under 4(m), rather than
                8     dismiss the action without prejudice.
                9            B. State defendants’ motion to dismiss
              10             The state defendants also move to dismiss for lack of service. State defendants argue
              11      they have not been served for “nearly five months” and the court should dismiss under Federal
              12      Rule Civil Procedure 12(b)(5). (ECF No. 25). It is uncontested that the plaintiff sent a copy of
              13      the complaint and summons to the Nevada attorney general’s office in Carson City, Nevada by
              14      certified mail. It was signed for on April 16, 2019. Id.
              15             However, defendants contend that mailing a copy of the summons and complaint to the
              16      Nevada attorney general’s office in Carson City is not sufficient to serve the state defendants in
              17      this case. (ECF No. 31 at 3). The plaintiff disagrees and argues certified mail can be used to
              18      effectuate proper service. (ECF No. 30 at 3). The court first turns to the question of whether the
              19      plaintiff’s service method was sufficient under well-established law.
              20             Both parties correctly identify that Federal Rule Civil Procedure 4(j)(2) governs this issue
              21      and prescribes the method for serving a state or local government entity. Rule 4(j)(2) provides
              22      two options for a state or state department to be properly served: “(A) delivering a copy of the
              23      summons and of the complaint to its chief executive officer; or (B) serving a copy of each in the
              24      manner prescribed by that state’s law for serving a summons or like process on such a
              25      defendant.” See Fed. R. Civ. P. 4(j)(2).
              26             Under subsection (A), service may be effected by serving the summons and complaint on
              27      the current governor.    Hamer v. Nevada, Department of Employment, Rehabilitation and
              28      Training, Vocational Rehabilitation Bureau, No.: 2:15-cv-1036-GMN-GWF, 2018 WL 1567850,

James C. Mahan
U.S. District Judge                                                  -4-
                1     at *2 (D. Nev. Mar. 30, 2018); Uranga v. Adams, No. 3:10-cv-00014-RCJ-RAM, 2011 WL
                2     147909, at *4 (D. Nev. Jan. 14, 2011). Plaintiff failed to do so. Thus, Plaintiff did not properly
                3     effect service under subsection (A) of Rule 4(j)(2).
                4            Plaintiff’s method of service for the state defendants also fails under 4(j)(2) subsection
                5     (B). Subsection (B) allows the state to be served pursuant to the rules under that state’s law.
                6     Here, the court looks to Nevada law.
                7            Under Nevada law, a plaintiff must serve both the attorney general and a person serving
                8     in the office of the administrative head of the relevant state entity. NRS § 41.031(2)(a)–(b); see,
                9     e.g., Hamer v. Nevada, Department of Employment, Rehabilitation and Training, Vocational
              10      Rehabilitation Bureau, No.: 2:15-cv-1036-GMN-GWF, 2018 WL 1567850, at *3 (D. Nev. Mar.
              11      30, 2018); Johnson v. Clark Cnty. Sch. Dist., No. 2:14-cv-02213-JAD-VCF, 2016 WL 3156059,
              12      at *1 (D. Nev. June 3, 2016); Mango v. DETR, No. 2:10-cv-457-JCM-RJJ, 2011 WL 148280, at
              13      *2 (D. Nev. Jan. 14, 2011).
              14             Neither “dispatching the summons and complaint through email [n]or U.S. mail (even
              15      certified mail) is sufficient to effectuate service of process under the Nevada or federal rules.”
              16      Johnson v. Clark Cnty. Sch. Dist., No. 2:14-cv-02213-JAD-VCF, 2016 WL 3156059, at *1 (D.
              17      Nev. June 3, 2016); see High Sierra Holistics, LLC v. Department of Taxation, No. 3:19-CV-
              18      00270-LRH-CBC, 2019 WL 3778068, at *1 (D. Nev. June 3, 2016).
              19             Here, plaintiff’s service fails for two reasons. He failed to serve a person in the office of
              20      the administrative head of the relevant state entity or provide any proof of this action. NRS
              21      § 41.031(2)(b). Plaintiff also attempted to serve the state defendants by certified mail which is
              22      insufficient to effectuate service of process. Thus, plaintiff’s method of service was insufficient.
              23             Next, the court addresses whether the plaintiff should be granted additional time to
              24      properly serve state defendants under 4(m). As discussed above, a district court may consider
              25      factors ‘like a statute of limitations bar, prejudice to the defendant, actual notice of a lawsuit, and
              26      eventual service.’ Efaw, 473 F.3d at 1041 (quoting Troxell v. Fedders of N. Am., Inc., 160 F.3d
              27      381, 383 (7th Cir. 1998)).
              28

James C. Mahan
U.S. District Judge                                                    -5-
                1             Based on the four factors discussed above, the court finds the plaintiff should be granted
                2     more time to sufficiently serve state defendants. Admittedly, the plaintiff did not—and still has
                3     not—properly served the state defendants. Nonetheless, the state defendants have not suffered
                4     any prejudice because they received actual notice of this lawsuit. Conversely, plaintiff’s claims
                5     will be time barred if dismissed, which in effect, would serve as a dismissal with prejudice. The
                6     court finds that it would be harsh and inequitable to dismiss plaintiff’s claims without any
                7     disposition of the merits, considering the gravity of the allegations.
                8             State defendants’ motion to dismiss is denied. Plaintiff is ordered to properly serve
                9     defendants State of Nevada ex rel. Nevada Department of Corrections, Director Greg Cox,
              10      Warden Dwight Neven, Correctional Officer Franco within thirty days of this order. Failure to
              11      properly serve these defendants will result in dismissal upon a future 12(b)(5) motion.
              12      C.      Conclusion
              13      Accordingly,
              14              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Defendant Quality’s
              15      motion to dismiss (ECF No. 23) be, and the same hereby is, DENIED.
              16              IT IS FURTHER ORDERED that state defendants’ motion to dismiss (ECF No. 25) be,
              17      and the same hereby is, DENIED.
              18              IT IS FURTHER ORDERED that plaintiff serve state defendants within thirty days of
              19      this order.
              20              DATED September 30, 2019.
                                                                     __________________________________________
              21                                                     UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -6-
